Exhibit 10.4.5

EXECUTION VERSION

AMENDMENT NO. 5 TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

This AMENDMENT NO. 5 TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”), dated as of May 22, 2020, is among RPM FUNDING CORPORATION,
a Delaware corporation (“Seller”), RPM INTERNATIONAL INC., a Delaware
corporation (“RPM-Delaware”), as servicer and as performance guarantor (in such
capacity, the “Performance Guarantor”), SANTANDER BANK, N.A. (“Santander”), as a
Purchaser, PNC BANK, NATIONAL ASSOCIATION (“PNC”), as a Purchaser and as
administrative agent for the Purchasers (in such capacity, the “Administrative
Agent”) and PNC CAPITAL MARKETS LLC, as structuring agent (in such capacity, the
“Structuring Agent”).

RECITALS

1.    Seller, RPM-Delaware, Wells Fargo Bank, National Association (“Wells
Fargo”), PNC, Administrative Agent and Structuring Agent are parties to that
certain Amended and Restated Receivables Purchase Agreement, dated as of May 9,
2014 (as amended, restated, supplemented or otherwise modified through the date
hereof, the “Agreement”).

2.    Concurrently herewith, Seller, RPM-Delaware, Wells Fargo and PNC are
entering into that certain Payoff Letter, dated as of the date hereof (the
“Payoff Letter”), pursuant to which, among other things, Wells Fargo is being
removed as a party to the Agreement.

3.    Concurrently herewith, Seller, RPM-Delaware, Santander, PNC,
Administrative Agent and Structuring Agent are entering into that certain
Amended and Restated Fee Letter, dated as of the date hereof (the “Fee Letter”).

4.    Concurrently herewith, Seller, RPM-Delaware, DAP Products Inc., Tremco
Incorporated, Rust-Oleum Corporation, The Euclid Chemical Company,
Weatherproofing Technologies, Inc. and Tremco Barrier Solutions, Inc. are
entering into that certain EU Risk Retention Agreement dated as of the date
hereof (the “EU Risk Retention Agreement”).

5.    Santander desires to join the Agreement, and Seller, RPM-Delaware,
Santander, PNC, Administrative Agent and Structuring Agent desire to amend the
Agreement as hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

SECTION 1.    Definitions. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the respective meanings ascribed thereto in,
or by reference in, the Agreement.

SECTION 2.    Joinder of Santander.

(a)    Santander as a Purchaser. Effective as of the date hereof, Santander
shall be a Purchaser party to the Agreement for all purposes thereof and of the
other

 

    

     Amendment No. 5 to A&R RPA (RPM)



--------------------------------------------------------------------------------

Transaction Documents as if Santander were an original party to the Agreement in
such capacity, and effective as of the date hereof, Santander assumes all
related rights and agrees to be bound by all of the terms and provisions
applicable to Purchasers contained in the Agreement and the other Transaction
Documents.

(b)    Credit Decision. Santander (i) confirms to the Administrative Agent and
each of the Purchasers that it has received a copy of the Agreement, the other
Transaction Documents, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Amendment and (ii) agrees that it will, independently and without reliance upon
the Administrative Agent or any Purchaser or any of their respective Affiliates,
based on such documents and information as Santander shall deem appropriate at
the time, continue to make its own credit decisions in taking or not taking
action under the Agreement and any other Transaction Document. The
Administrative Agent and the Purchasers make no representation or warranty and
assume no responsibility with respect to (x) any statements, warranties or
representations made in or in connection with the Agreement, any other
Transaction Document or any other instrument or document furnished pursuant
thereto or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Agreement or the Receivables, any other Transaction
Document or any other instrument or document furnished pursuant thereto or
(y) the financial condition of any of the Seller, the Servicer, the Performance
Guarantor or the Originators or the performance or observance by any of the
Seller, the Servicer, the Performance Guarantor or the Originators of any of
their respective obligations under the Agreement, any other Transaction
Document, or any instrument or document furnished pursuant thereto.

(c)    Consent to Joinder. Each of the Seller and the Administrative Agent
consent to the foregoing joinder of Santander in the capacity as a Purchaser to
the Agreement, and any otherwise applicable conditions precedent thereto under
the Agreement and the other Transactions Documents (other than as set forth
herein) are hereby waived.

SECTION 3.    Non-Ratable Purchase; Consent.

(a)    Non-Ratable Purchase. Notwithstanding the requirements set forth in
Sections 1.1 and 1.2 of the Agreement that on the terms and subject to the
conditions set forth in the Agreement, each applicable Purchaser makes purchases
from the Seller ratably in accordance with its applicable Percentage, the Seller
hereby requests on a one-time basis that in connection with the removal of Wells
Fargo as a Purchaser party to the Agreement and the joinder of Santander as a
Purchaser party to the Agreement, in each case, effective as of the date hereof,
that otherwise on the terms and subject to the conditions set forth in the
Agreement, Santander make a non-ratable purchase on the date hereof in the
applicable amount set forth on Exhibit B hereto. For administrative convenience,
the Seller hereby requests that Santander fund the purchase requested hereto to
the applicable account set forth on Exhibit B hereto which is the account of
Wells Fargo. Each of the Seller and Santander hereby acknowledge and agree that
the Discount Rate with respect to such purchase shall initially be LMIR.

 

    

   - 2 -   Amendment No. 5 to A&R RPA (RPM)



--------------------------------------------------------------------------------

(b)    Capital. After giving effect to the foregoing purchase by Santander and
the payments of each of the applicable amounts set forth in the Payoff Letter,
the aggregate outstanding Capital funded by PNC will be $ 82,500,000 and the
aggregate outstanding Capital funded by Santander will be $67,500,000.

(c)    Conditions of Purchase. Notwithstanding the foregoing, and for the
avoidance of doubt, Santander shall not be required to make or fund the purchase
set forth above unless all the conditions precedent thereto set forth in the
Agreement (including, without limitation, those set forth in Article VI of the
Agreement) have been satisfied; provided, however, that the provision of
Section 1.2 of the Agreement requiring the delivery of a Purchase Notice in
connection with each purchase is hereby waived solely with respect to the
Santander purchase to occur on the date hereof.

(d)    Consent. Each of the parties hereto consents to the foregoing non-ratable
purchase to be funded by Santander on a one-time basis, on the terms set forth
in this Section 3.

SECTION 4.    Amendments to the Agreement. The Agreement is hereby amended as
follows:

(a)    The Agreement is hereby amended to incorporate the changes shown on the
marked pages of the Agreement attached hereto as Exhibit A.

(b)    Exhibit X to the Agreement is deleted and replaced in its entirety with
Exhibit X hereto.

SECTION 5.    Representations and Warranties. Each of the Seller and
RPM-Delaware hereby represents and warrants to the Purchasers and the
Administrative Agent as of the date hereof as follows:

(a)    Representations and Warranties. The representations and warranties made
by it in the Transaction Documents (including the Agreement, as amended hereby)
are true and correct as of the date hereof (unless stated to relate solely to an
earlier date, in which case such representations or warranties were true and
correct as of such earlier date).

(b)    Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of each of its obligations under this Amendment
and the Agreement, as amended hereby, are within its corporate powers and have
been duly authorized by all necessary action on its part. This Amendment and the
Agreement, as amended hereby, are such Person’s valid and legally binding
obligations, enforceable in accordance with their terms.

(c)    No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Amortization Event or
Potential Amortization Event exists or shall exist.

 

    

   - 3 -   Amendment No. 5 to A&R RPA (RPM)



--------------------------------------------------------------------------------

SECTION 6.    Conditions to Effectiveness. This Amendment shall become effective
as of the date hereof and concurrently with the effectiveness of the Payoff
Letter, subject to the satisfaction of each of the following conditions
precedent:

(a)    receipt by the Administrative Agent of counterparts of this Amendment
(whether by facsimile or otherwise) executed by each of the parties hereto;

(b)    receipt by the Administrative Agent of counterparts of the Fee Letter
(whether by facsimile or otherwise) executed by each of the parties hereto;

(c)    receipt by the Administrative Agent of counterparts of the Payoff Letter
(whether by facsimile or otherwise) executed by each of the parties hereto;

(d)    receipt by the Administrative Agent of counterparts of the EU Risk
Retention Agreement (whether by facsimile or otherwise) executed by each of the
parties hereto;

(e)    receipt by the Administrative Agent of good standing certificates of the
Seller and RPM-Delaware duly certified by the applicable Secretary of State (or
similar official) of the state of organization;

(f)    receipt by the Administrative Agent of certificates of the Secretary or
Assistant Secretary of the Seller and RPM-Delaware certifying the names and true
signatures of the officers authorized on such Person’s behalf to sign the
Transaction Documents to be executed and delivered by it on and after the date
hereof;

(g)    receipt by the Administrative Agent, of a favorable opinion regarding
corporate and enforceability matters addressed to the Administrative Agent and
the Purchasers, in form and substance reasonably satisfactory to the
Administrative Agent;

(h)    receipt by the Administrative Agent of reliance letters addressed to
Santander making them addressees of, with the right to rely on, the various
opinions of counsel to the Seller Parties previously delivered to the Purchasers
in connection with the Transaction Documents, in each case, in form and
substance satisfactory to Santander and the Administrative Agent;

(i)    evidence received by the Administrative Agent that (i) the “Amendment
Fee” under and as defined in the Fee Letter and (ii) each other fee or other
amount owing by the Seller under any Transaction Document or in connection with
this Amendment or the transactions contemplated hereby, in each case, have been
paid in fully in accordance with the terms of the Fee Letter or such other
document to which such fee or amount is payable; and

(j)    receipt by the Administrative Agent of such other documents and
instruments as the Administrative Agent may reasonably request prior to the date
hereof.

SECTION 7.    Effect of Amendment; Ratification. Except as specifically amended
hereby, the Agreement is hereby ratified and confirmed in all respects, and all
of its provisions

 

    

   - 4 -   Amendment No. 5 to A&R RPA (RPM)



--------------------------------------------------------------------------------

shall remain in full force and effect. After this Amendment becomes effective,
all references in the Agreement (or in any other Transaction Document) to “the
Receivables Purchase Agreement”, “the Amended and Restated Receivables Purchase
Agreement”, “this Agreement”, “hereof”, “herein”, or words of similar effect, in
each case referring to the Agreement, shall be deemed to be references to the
Agreement as amended hereby. This Amendment shall not be deemed to expressly or
impliedly waive, amend, or supplement any provision of the Agreement other than
as specifically set forth herein.

SECTION 8.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

SECTION 9.    CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO).

SECTION 10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY THE
SELLER PARTIES PURSUANT TO THE AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

SECTION 11.    Section Headings. The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment or the Agreement or any provision hereof or thereof.

SECTION 12.    Transaction Document. This Amendment shall constitute a
Transaction Document.

SECTION 13.    Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

SECTION 14.    Reaffirmation of Performance Guaranty. After giving effect to
this Amendment and each of the other transactions contemplated hereby, all of
the provisions of the Performance Guaranty shall remain in full force and effect
and the Performance Guarantor hereby ratifies and affirms the Performance
Guaranty and acknowledges that the Performance Guaranty has continued and shall
continue in full force and effect in accordance with its terms.

[SIGNATURE PAGES TO FOLLOW]

 

 

    

   - 5 -   Amendment No. 5 to A&R RPA (RPM)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

RPM FUNDING CORPORATION,

as Seller

By:

 

/s/ Edward W. Moore

Name: Edward W. Moore

Title: Secretary

 

Amendment No. 5 to A&R RPA (RPM)



--------------------------------------------------------------------------------

RPM INTERNATIONAL INC., as Servicer and Performance Guarantor By: /s/ Edward W.
Moore Name: Edward W. Moore Title:   Senior Vice President, General Counsel,
Chief Compliance Officer, and Secretary

 

Amendment No. 5 to A&R RPA (RPM)



--------------------------------------------------------------------------------

SANTANDER BANK, N.A.,

as a Purchaser

By: /s/ Xavier Ruiz Sena

Name: Xavier Ruiz Sena

Title: Managing Director

 

Amendment No. 5 to A&R RPA (RPM)



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Purchaser and as Administrative Agent By:
/s/ Michael Brown Name: Michael Brown Title: Senior Vice President PNC CAPITAL
MARKETS LLC, as Structuring Agent By: /s/ Michael Brown Name: Michael Brown
Title: Managing Director

 

Amendment No. 5 to A&R RPA (RPM)